DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details, the rejections are repeated, and this Office Action is made final.
In particular, Applicant argues on page 5, in the last full paragraph, that “[a]s best understood, the result of applying the teachings of Lokken to the seat of Ingraham would necessarily include the rotary actuator of Lokken.”  This is not necessarily true and, in fact, is not required by the combination because Lokken is merely relied upon as a teaching reference for the teaching of actuation of two mechanisms by rotating the rotary actuator in two opposite respective directions.  Importantly, Ingraham shows its own rotary actuator comprising element 30.  To apply the teachings of Lokken requires merely locating the second cable for the second mechanism on an opposite side of the pivot at 18, 34 from the first cable for the first mechanism.  On the other hand, if one having ordinary skill wished to apply the mechanisms, including the rotary actuator of Lokken, it is pointed out that the ends of the first and second cables are connected to the rotary 
Applicant argues on page 6 that “the rejection of claim 1 already modified Ingraham in a way that prevents the limitations of claim 3.”  However, as explained above, the matter of original claim 3 is met in a first alternative of the combination by merely applying the teaching of making the rotary actuator to operate in two opposite directions for actuation of two associated respective mechanisms, where it is considered obvious to one having ordinary skill to simply locate the connection of the second cable for the second mechanism on an opposite side of the pivot axis 34, 18 of the rotary actuator 30 of Ingraham relative to the connection of the first cable for the first mechanism.  The matter of claim 3 is met in a second alternative in which the mechanism, including the rotary actuator 130 of Lokken is incorporated, and where the first and second cables are connected to this rotary actuator via elements 160a and 160b.
Applicant argues in the paragraph that bridges pages 6 and 7 of the remarks that claim 5 does not recite the specific limitations that the Examiner stated are lacking in the base references of Ingraham and Lokken.  Rather, Applicant argues that the additional reference to Bouzid, relied upon, discloses a headrest adjustment mechanism that is distinct from the control device that operates the seat adjustment and that claim 5 requires that the same command device that commands the first and second mechanisms to also command the third mechanism.  On this point, it is noted that the command device is not defined as one piece, or even as having its elements coupled together, such that a third adjustment mechanism that is operated independently or that is physically spaced from 
Applicant argues starting in the first full paragraph of page 7 that the rejection of claim 6 is improper.  In this regard, Applicant argues that the Office Action does not identify a rotary actuator in Bouzid.  However, Bouzid is relied upon merely for a third mechanism, and the cable is applied to the rotary actuator of the base reference to Ingraham or to Ingraham as modified in light of Lokken.  In either case, it appears that Applicant has interpreted claim 6 language too narrowly with regard to the alignment of the cable end and the sleeve end of the third cable being aligned with a radial direction relative to the axis of rotation of the rotary actuator.  The recitation is considered to be met, as can be appreciated by viewing the base reference to Ingraham, Figure 2, and drawing lines radially outward from a center of element 34 through an end of each cable and through an end of each sleeve.  It can be seen that a line can be drawn through each of these and any additionally or alternatively placed cables and sleeve of the combination.  Hence, the explanation in the parenthetical annotations of the rejection of claim 6, which reads: (each of the third cable and the third cable sleeve lies on a line through the axis of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingraham (US 2007/0062324) in view of Lokken (US 2014/0339858).
Ingraham discloses a vehicle seat with first and second adjustment mechanisms, a command device with a rotary actuator connected to the first and second mechanisms for actuation by progression of the actuator in one rotational direction, but lacks the functional actuation of the first mechanism by rotation of the actuator in a first direction and actuation of the second mechanism by actuation in a second direction.  
On the other hand, Lokken shows a similar rotary actuator that is connected to respective first and second mechanisms, and further teaches a neutral position between the two actuation positions such that actuation in one direction actuates one of the mechanisms and actuation in another direction activates the other of the mechanisms.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    An automotive vehicle seat, comprising:
a first mechanism (comprising a seat back latch associated with cable 46);
a second mechanism (comprising one of the seat bottom latches associated with cables 50, 52); [[and]]
a command device comprising a rotary actuator mounted pivoting around an axis of rotation and connected to the first mechanism and to the second mechanism (command device comprising shaft 18, 34, pulley mechanism 30, cable slots 36 and cable-end receivers 38), wherein the rotary actuator is elastically urged towards a rest position (by spring 81), and wherein the command device is configured to command the first mechanism when the rotary actuator is actuated in a first rotation direction from the rest position and configured to command the second mechanism when the rotary actuator is actuated in a second direction of rotation opposite to the first direction of rotation from the rest position (as taught by Lokken and applied in the combination with Ingraham); and
a first cable (46 of Ingraham) connected to the first mechanism and a second cable (50, 52 of Ingraham) connected to the second mechanism, where the first cable has one end fixed to the rotary actuator and the second cable has one end fixed to the rotary actuator (as shown in Figure 2 of Ingraham).

2.    The automotive vehicle seat according to claim 1, wherein the rotary actuator is elastically urged by a spring (spring 81).

4.    The automotive vehicle seat according to claim 3, wherein the rotary actuator comprises a peripheral groove in which the first cable and the second cable are engaged (shown at 48, 54, 56 in Figure 3 of Ingraham).

7.    The automotive vehicle seat according to claim 1, comprising a seat bottom and a seatback mounted pivoting around a horizontal axis of rotation, wherein the first mechanism is configured to command the seatback to fold down forward and/or wherein the second mechanism is configured to command a tilting of the seat forward (Figures 8-10 and the associated disclosure of Ingraham).

9.    The automotive vehicle seat according to claim 1, wherein the command device comprises a command member suitable for allowing a user to actuate the rotary actuator (elements 84 and 118, as shown in Figures 8-10 of Ingraham).

Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingraham (US 2007/0062324) and Lokken (US 2014/0339858) as applied to claim 1 above, and further in view of Bouzid (FR 3035625).
Ingraham and Lokken provide the details set forth above, and including the a plurality of mechanisms operated via a command device, but lacks the specifics of a third mechanism where the command device operates the third mechanism at a further rotation of the rotary actuator relative to actuation of one of the other angles of rotation for actuating one of the other mechanisms.  
On the other hand, Bouzid shows an automobile seat that has a control device that operates seat adjustment mechanisms and additionally operates a headrest adjustment mechanism.  
It would have been obvious to include an additional headrest cable and an additional groove in the pulley of Ingraham for actuation of the headrest to a tucked position as a progressive step at a greater angle relative to either the backrest folding and/or the seat tipping on the combination control device of Ingraham and Lokken because doing so would provide the benefit of folding the headrest after folding the seatback or seat bottom, as taught by Ingraham and Bouzid, but without the additional parts that Ingraham discloses for doing so. 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
5.    The automotive vehicle seat according to claim 1, further comprising a third mechanism (the headrest unlocking mechanism in accordance with the statement of obviousness above) where the command device is configured to:
a first mechanism (comprising a seat back latch associated with cable 46);
a second mechanism (comprising one of the seat bottom latches associated with cables 50, 52);
a third mechanism (comprising a headrest latch or locking mechanism, as taught by Bouzid); and
a command device comprising a rotary actuator mounted pivoting around an axis of rotation and connected to the first mechanism and to the second mechanism (command device comprising shaft 18, 34, pulley mechanism 30, cable slots 36 and cable-end receivers 38), wherein the rotary actuator is elastically urged towards a rest position (by spring 81), and wherein the command device is configured to command the first mechanism when the rotary actuator is actuated in a first rotation direction from the rest position and configured to command the second mechanism when the rotary actuator is actuated in a second direction of rotation opposite to the first direction of rotation from the rest position (as taught by Lokken and applied in the combination with Ingraham),
wherein the command device is configured to:
command the first mechanism when the rotary actuator is moved in the first direction of rotation by at least a first angle starting from the rest position (as shown in Figures 8-9 and the associated disclosure of Ingraham);
command the third mechanism when the rotary actuator is actuated in the first direction of rotation by at least a second angle starting from the rest position, wherein the second angle is greater than the first angle (as taught by the progressive function of releasing one mechanism after another as the rotation progresses, as taught by Ingraham, albeit on at least one side of the neutral position provided by the combination with 

6.    The automotive vehicle seat according to claim 5, comprising a first cable (46 of Ingraham) connected to the first mechanism and a second cable (50, 52 of Ingraham) connected to the second mechanism, wherein the first cable has one end fixed to the rotary actuator and the second cable has one end fixed to the rotary actuator (Figure 2 of Ingraham), the automotive vehicle seat further comprising a third cable connected to the third mechanism, wherein the third cable has one end fixed to the rotary actuator, wherein the third cable is mounted sliding in a sleeve having one sleeve end towards the rotary actuator (in accordance with the statement of obviousness above, and where it would have been obvious to provide the cable-end and the sleeve of the third cable similar to the other cable-ends and sleeves in Ingraham), wherein said third cable end and the sleeve end are substantially aligned with a radial direction relative to the axis of rotation of the rotary actuator when said rotary actuator is in the rest position (each of the third cable and the third cable sleeve lies on a line through the axis of rotation of the rotary actuator such that they are aligned in a radial direction relative to the axis of rotation).

8.    The automotive vehicle seat according to claim 5, comprising a seat bottom and a seatback mounted pivoting around a horizontal axis of rotation (Figures 8-10 of Ingraham), wherein the first mechanism is configured to command the seatback to fold .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636